Case 5:16-cv-10444-JEL-MKM ECF No. 1590, PageID.61057 Filed 04/12/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

   ORDER REGARDING RESPONSES TO OBJECTIONS AND TO
          OTHER SETTLEMENT-RELATED FILINGS

       The Court orders that all responses to objections, and to other

 settlement-related filings, be addressed together in a consolidated

 manner. Accordingly all such responses shall be addressed together in

 the motion for final approval of the settlement (and/or, as appropriate, in

 any responses related to the motion for final approval).

       This consolidation order includes all responses related to the

 attorney fee motion (ECF No. 1458), whether such filings have been

 styled as objections (see e.g., ECF Nos. 1556, 1557, 1562, 1548) or as a

 separate motion (see, e.g., ECF No. 1586.).

       IT IS SO ORDERED.
Case 5:16-cv-10444-JEL-MKM ECF No. 1590, PageID.61058 Filed 04/12/21 Page 2 of 2




 Dated: April 12, 2021                     s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                     CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on April 12, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                       2
